369 F.2d 799
Robert C. KESSINGER, Appellant,v.Ray H. PAGE, Warden, Oklahoma State Penitentiary and theState of Oklahoma, Appellees.
No. 9002.
United States Court of Appeals Tenth Circuit.
Dec. 8, 1966.

Thomas A. Bamberger, Oklahoma City, Okl., for appellant.
Charles L. Owens, Asst. Atty. Gen.  (Charles Nesbitt, Atty. Gen. of Oklahoma, was with him on the brief), for appellees.
Before BREITENSTEIN and SETH, Circuit Judges, and KERR, District Judge.
PER CURIAM.


1
The district court denied habeas corpus relief to appellant Kessinger, a prisoner in the Oklahoma penitentiary, on the ground that he had not exhausted his state remedies as required by 28 U.S.C. 2254.  The record shows that appellant has appealed to the Oklahoma Court of Criminal Appeals from his state conviction and that the appeal is pending and undecided.  In such circumstances, he has not exhausted his available remedies in state courts.  Lee v. State of Kansas, 10 Cir., 346 F.2d 48.  The various claims that he makes can and should be decided in the Oklahoma courts.  Nothing is presented to show that the state remedy is ineffective or inadequate.


2
Affirmed.